DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2020 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (Publication U.S. No. 2013/0056757 A1) in view of Wu (Publication U.S. No. 2008/0179619 A1) and further in view of Kaide (Publication U.S. No. 2014/0319568 A1).
wherein the electrode (12) provided adjacent, to the first acute corner (first element starting from the left position) includes a connecting portion (portion connecting the p-material of the electrode to the wiring electrode) provided adjacent to the first acute corner, the wire (11) being connected to the connecting portion (p-electrode 12) extending along a diagonal line (outward extending edges of electrode 12) that extends from the first acute corner, the extending portion extending (edge) away from the connecting portion away from the first acute corner. Miyachi does not disclose a package having a recessed portion, the recessed portion being defined by: a bottom surface having a longitudinal direction and a short direction; and lateral walls surrounding the bottom surface.  Wu shows in Fig. 1 a package (10, i.e., base) having a recessed portion (13, i.e., recessed cup), the recessed portion (13) being defined by: a bottom surface (20, i.e., frame) having a longitudinal direction (A) and a short direction (B);  and lateral walls (walls which make up the recessed cup (13)) surrounding the bottom surface (20); wherein Miyachi discloses in combination with Wu  first and second light-emitting elements (201a, 201b) which may be located in a front view from a direction substantially perpendicular to the bottom surface (20), wherein the first light-emitting element and the second light-emitting element (201a, 201b) may be disposed on the bottom surface (20) away from each other so that a longest side of each of the first light-emitting element (201a) and the second light-emitting element (201b) is parallel to or substantially parallel to the longitudinal direction (A) of the bottom surface (20) and so that a first side of the first light-emitting element (201a) and a second side of the second light-emitting element (201b) facing the first side are parallel to or substantially parallel to each other in the front view. It would have been obvious to one of ordinary skill in the art to provide a package such as disclosed in Wu to the device of Miyachi for the purpose of enclosing the light- emitting elements securely within the package. The combination of Miyachi and Wu does not disclose wherein a wavelength conversion member which is disposed at least in a region on a bottom surface between the first light-emitting element and the second light-emitting element. Kaide shows in Fig. 1 a wavelength conversion member (combination of phosphor (102) and sealing member (103)) wherein the wavelength 
Regarding claim 2, Miyachi further shows wherein the first light-emitting element and the second light-emitting element each have a parallelogram, trapezoidal, or triangular shape in the front view.
Regarding claim 3, Miyachi further shows in Fig. 1, wherein the first side and the second side (of the package) are each inclined at an angle in a range of 15o to 75o with respect to the longitudinal direction of the bottom surface in the front view.
Regarding claim 5, Wu further shows in Fig. 1 wherein the bottom surface (20) has a rectangular or substantially rectangular shape in the front view, wherein one long side of the bottom surface (20) in the front view, and wherein Miyachi shows in Fig. 6a the longest side of the second light-emitting element (201b) faces another long side of the bottom surface in the front view.
Regarding claim 6, Miyachi further shows in Fig. 1, wherein orthographic projections of the first side and the second side (of the first and second light emitters (201a, 201b)) onto a line parallel to the longitudinal direction of the bottom surface overlap each other.

Regarding claim 8, Miyachi further discloses wherein an emission color of the first light-emitting element (201a) and an emission color of the second light-emitting element (201b) are substantially same (no color conversion is applied). 
Regarding claim 9, Miyachi further shows in Fig. 6a wherein a portion of the first light-emitting element (201a), the portion opposite to the second light-emitting element (201b) in the longitudinal direction of the bottom surface, is electrically connected to an electrode (11, i.e., wiring electrode) disposed on the bottom surface via an electrically-conductive member extending in the short direction of the bottom surface in the front view.
Regarding claim 10, Kaide further shows in Fig. 1, wherein the wavelength conversion member (102) comprises at least one of an oxide fluorescent material, a fluoride fluorescent material, a nitride fluorescent material and an oxynitride fluorescent material (paragraph 0053).
Regarding claim 11, Kaide further shows in Fig. 1, wherein the wavelength conversion member covers an upper surface of the first light-emitting element and an upper surface of the second light-emitting element. 
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (Publication U.S. No. 2013/0056757 A1), Wu (Publication U.S. No. 2008/0179619 A1) and Kaide (Publication U.S. No. 2014/0319568 A1) as applied to claim 1 above and further in view of Okano (Publication U.S. No. 2015/0138831 A1).
.
8.	Claims 4, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (Publication U.S. No. 2013/0056757 A1), Wu (Publication U.S. No. 2008/0179619 A1) and Kaide (Publication U.S. No. 2014/0319568 A1) as applied to claim 1 above, and further in view of Jagt (Publication U.S. No. 2011/0175117 A1).
Regarding claim 4, the modified device of Miyachi, Wu and Kaide discloses the claimed invention as stated above. The modified device of Miyachi, Wu and Kaide does not disclose wherein an emission peak wavelength of the first light-emitting element is shorter than an emission peak wavelength of the second light-emitting element. Jagt shows in Fig. 7 wherein an emission peak wavelength of the first light-emitting element is shorter than an emission peak wavelength of the second light-emitting element (the light emitter assigned the red wavelength would have the longer wavelength over the 
Regarding claim 12, the modified device of  Miyachi, Wu and Kaide in view of Jagt  shows in Fig. 8 of Miyachi further comprising a third light-emitting element (the additional light-emitting element (401a or 401b), wherein the first light-emitting element (401a), the second light-emitting element (401b), and the third light-emitting element (additional 401a or 401b)) are aligned in this order in the longitudinal direction (A) of the bottom surface, wherein the third light-emitting element (additional 401a or 401b)) has a polygonal shape (parallelogram) other than a rectangular shape in the front view, wherein the third light-emitting element (additional 201a or 401b)) is disposed away from the second light-emitting element (401b) on the bottom surface so that a longest side of the third light-emitting element (401a, 401b) is parallel to or substantially parallel to the longitudinal direction (A) of the bottom surface and so that a third side of the second light-emitting element and a fourth side of the third light-emitting element facing the third side are parallel to or substantially parallel to each other in the front view, and wherein the wavelength conversion member (further shown in Fig. 1 of Kaide) may be disposed in a region on the bottom surface between the second light-emitting element (401b) and the third light-emitting element (401a). The modified device of Miyachi, Wu and Kaide does not disclose an emission peak wavelength of the first light-emitting element and an emission peak wavelength of the third light-emitting element are substantially same, wherein an emission peak wavelength of the second light-emitting 
Regarding claim 13, Miyachi further shows in Fig. 6, wherein the third light-emitting element (401a, 401b) has a parallelogrammic, trapezoidal, or triangular shape in the front view.
Regarding claim 14, the modified device of Miyachi, Wu and Kaide in view of Jagt shows in Fig. 1 of Kaide wherein the wavelength conversion member (102 and 103) may cover at least one of lateral surfaces and an upper surface of each of the first light-emitting element (201a), the second light-emitting element (201b), and the third light-emitting element (the additional 201a or 201b).
Regarding claim 15, Kaide further discloses wherein the first light-emitting element and the third light-emitting element emit blue light (light-emitting peak of 515-
Regarding claim 16, the modified device of Miyachi, Wu and Kaide in view of Jagt discloses in paragraph 0040 wherein the wavelength conversion member comprises a fluorescent material. The modified device of Miyachi, Wu and Kaide in view of Jagt does not disclose that the wavelength conversion member having a light reflectance of equal to or more than 80% at the emission peak wavelength of the second light-emitting element. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum “ranges, or measurements” involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art to provide a wavelength conversion member having a light reflectance such as the reflectance recited above in the modified device of Miyachi, Wu and Kaide in view of Jagt for the purpose of emitting the desired wavelength from the light-emitting device.
Regarding claim 17, the modified device of Miyachi, Wu and Kaide in view of Jagt discloses the claimed invention as stated above. The modified device of Miyachi, Wu and Kaide in view of Jagt does not disclose wherein the emission peak wavelength of the first light-emitting element and the emission peak wavelength of the third light-emitting element are in a range of 380 nm to 485 nm, wherein the emission peak wavelength of the second light-emitting element is in a range of 485 nm to 573 nm, and wherein the wavelength conversion member comprises a fluorescent material having an emission peak wavelength in a range of 584 nm to 780 nm and having a light reflectance of equal to or more than 80% at the emission peak wavelength of the 
Regarding claim 19, Jagt further discloses in Fig. 7 wherein an emission peak wavelength of the wavelength conversion member (the member comprising the red (R) wavelength) is longer than the emission peak wavelength of the second light-emitting element, and wherein the wavelength conversion member is not disposed on an upper surface of the second light-emitting element (the member comprising white (W) having no wavelength conversion member).
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (Publication U.S. No. 2013/0056757 A1), (Publication U.S. No. 2008/0179619 A1), Kaide (Publication U.S. No. 2014/0319568 A1) and Jagt (Publication U.S. No. 2011/0175117 A1) as applied to claim 14 above, and further in view of Sakuta (Publication U.S. No. 2013/0277694 A1).
Regarding claim 18, the modified device of Miyachi, Wu, Kaide and Jagt discloses the claimed invention as stated above. The modified device of Miyachi, Wu, Kaide and Jagt does not disclose wherein the wavelength conversion member comprises a fluoride fluorescent material represented by K2SiF6:Mn or a germanate-salt fluorescent material represented by 3.5MgO.0.5MgF2.GeO2:Mn.  Sakuta discloses .
 Response to Arguments
5.	Applicant's arguments filed 05/12/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that none of the applied references disclose an extending portion extending along a diagonal line that extends from acute corner, the examiner submits after further review that the claim amendments as provided are disclosed in Miyachi. The light emitting structure in Fig. 8a, provides light emitting elements having three acute corners along with at least two diagonal corners, two electrodes and wirings. Therefore, Miyachi discloses the amended claim limitations provided to claim 1.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878